
	
		I
		112th CONGRESS
		2d Session
		H. R. 5828
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mrs. Maloney (for
			 herself, Mr. Gonzalez, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to permit an absentee ballot application submitted by an absent
		  uniformed services voter or overseas voter with respect to an election for
		  Federal office to serve as an absentee ballot application for each subsequent
		  election for Federal office held in the State through the next regularly
		  scheduled general election for Federal office.
	
	
		1.Use of single absentee ballot
			 application for subsequent elections
			(a)In
			 generalSection 104 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–3) is
			 amended to read as follows:
				
					104.Use of single
				application for subsequent elections
						(a)In
				generalIf a State accepts
				and processes an official post card form (prescribed under section 101)
				submitted by an absent uniformed services voter or overseas voter for
				simultaneous voter registration and absentee ballot application (in accordance
				with section 102(a)(4)) and the voter requests that the application be
				considered an application for an absentee ballot for each subsequent election
				for Federal office held in the State through the next regularly scheduled
				general election for Federal office (including any runoff elections which may
				occur as a result of the outcome of such general election), the State shall
				provide an absentee ballot to the voter for each such subsequent
				election.
						(b)Exception for
				voters changing registrationSubsection (a) shall not apply with respect
				to a voter registered to vote in a State for any election held after the voter
				notifies the State that the voter no longer wishes to be registered to vote in
				the State or after the State determines that the voter has registered to vote
				in another State or is otherwise no longer eligible to vote in the
				State.
						(c)Prohibition of
				refusal of application on grounds of early submissionA State may not refuse to accept or to
				process, with respect to any election for Federal office, any otherwise valid
				voter registration application or absentee ballot application (including the
				postcard form prescribed under section 101) submitted by an absent uniformed
				services voter or overseas voter on the grounds that the voter submitted the
				application before the first date on which the State otherwise accepts or
				processes such applications for that election which are submitted by absentee
				voters who are not members of the uniformed services or overseas citizens.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to voter registration and absentee ballot applications which are
			 submitted to a State or local election official on or after the date of the
			 enactment of this Act.
			
